STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS
                                                                                FILED
State of West Virginia,
Plaintiff Below, Respondent                                                September 3, 2020
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
vs.) No. 18-1130 (Jackson County 17-F-82, 18-F-33, and 18-F-45)                  OF WEST VIRGINIA


Joseph Arnold Farrell,
Defendant Below, Petitioner

                              MEMORANDUM DECISION

       Petitioner Joseph Arnold Farrell, by counsel David B. Richardson, appeals the Circuit
Court of Jackson County’s November 26, 2018, order sentencing him to an aggregated term of
twenty-one to thirty-one years of incarceration. The State of West Virginia, by counsel Benjamin
F. Yancey, III, filed a summary response. On appeal, petitioner argues that the circuit court
abused its discretion in denying his motion for alternative sentencing and in ordering that his
sentences be served consecutively.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In October of 2017, petitioner was indicted on one count of receiving or transferring
stolen goods and one count of conspiracy to commit a felony. In February of 2018, petitioner
was indicted on one count of counterfeiting. In June of 2018, petitioner was indicted on one
count of possession of a controlled substance with intent to deliver, one count of transporting a
controlled substance into the State of West Virginia with the intent to deliver, and one count of
conspiracy to commit a felony.

        Petitioner entered into a plea agreement with the State of West Virginia in September of
2018 to resolve all of his pending criminal charges. Petitioner agreed to plead guilty to one
felony count of conspiracy to commit a felony, one felony count of transporting a controlled
substance into West Virginia with the intent to deliver that substance, and one misdemeanor
count of receiving stolen property. Petitioner further agreed to cooperate with law enforcement,
including testifying against his co-defendants and participating in other ongoing investigations.
The State agreed to dismiss the remaining counts in all three of petitioner’s indictments and not
to file a recidivist information against him. The State also reserved the right to make a
recommendation to the circuit court as to petitioner’s sentence. On the same day the parties
entered into the plea agreement, petitioner entered his guilty pleas before the circuit court, which


                                                     1
found that petitioner had freely, voluntarily, and intelligently pled guilty to those charges. The
circuit court continued sentencing pending the completion of a presentence investigation report.

        In October of 2018, the circuit court held the final sentencing hearing. Petitioner accepted
responsibility for the crimes he had committed and requested an alternative sentence to
incarceration. In support of his request, petitioner asserted that his agreement to cooperate with
law enforcement was disclosed to inmates at his facility and he had received threats as a result.
Petitioner also noted his numerous health issues that would hinder him from protecting himself
against violent inmates. The State argued that petitioner’s criminal history spanned over “four
decades” and that he had transported “a fairly significant amount of methamphetamine” from
Ohio for sale in West Virginia. The State recommended that the circuit court impose the
maximum sentence. Ultimately, the circuit court ordered petitioner to serve a determinate
twenty-year period of incarceration, following his conviction for conspiracy to commit a felony,
pursuant to West Virginia Code § 60A-4-414(c); an indeterminate one-to-ten-year term of
incarceration, following his conviction of transporting a controlled substance into the State with
the intent to deliver that substance; and a determinate one-year period of incarceration, following
his misdemeanor conviction of receiving or transferring stolen property. The circuit court
ordered that petitioner’s felony convictions be served consecutively and that his misdemeanor
conviction be served concurrently to the two felony sentences. The circuit court entered a
sentencing order reflecting its decision on November 26, 2018. It is from this order that
petitioner now appeals.

         “‘The Supreme Court of Appeals reviews sentencing orders . . . under a deferential abuse
of discretion standard, unless the order violates statutory or constitutional commands.’ Syl. Pt. 1,
in part, State v. Lucas, 201 W. Va. 271, 496 S.E.2d 221 (1997).” Syl. Pt. 1, State v. James, 227 W.
Va. 407, 710 S.E.2d 98 (2011). “This Court has also specified that ‘[s]entences imposed by the
trial court, if within statutory limits and if not based on some [im]permissible factor, are not
subject to appellate review.’ Syl. Pt. 4, State v. Goodnight, 169 W. Va. 366, 287 S.E.2d 504
(1982).” State v. Fleming, 237 W. Va. 44, 58, 784 S.E.2d 743, 757 (2016).1

        Petitioner argues that the circuit court abused its discretion in denying his motion for
alternative sentencing. He asserts that the circuit court failed to acknowledge that he accepted
responsibility for his criminal conduct and that he exhibited “a low risk of future offending due to
his age and medical conditions.” However, as this Court recently set forth:

       [W]e have held that “[p]robation is a matter of grace and not a matter of right.”
       Syl. pt. 3, State v. Jones, 216 W. Va. 666, 610 S.E.2d 1 (2004). In other words, “a
       defendant convicted of a crime has no absolute right to probation.” State v. Loy,
       146 W. Va. 308, 318, 119 S.E.2d 826, 832 (1961). This is so because “[p]robation
       is not a sentence for a crime but instead is an act of grace upon the part of the State
       to a person who has been convicted of a crime.” Syl. pt. 2, State ex rel. Strickland
       1
        Notably, petitioner’s sentences are within statutory limits, and he does not argue that the
sentences are based on an impermissible factor, nor is any such factor apparent from the record on
appeal.



                                                     2
       v. Melton, 152 W. Va. 500, 165 S.E.2d 90 (1968). . . . “[P]robation [i]s ‘simply one
       of the devices of an enlightened system of penology which has for its purpose the
       reclamation and rehabilitation of the criminal.’” Id., 152 W. Va. at 506, 165 S.E.2d
       at 94. Accordingly, “the decision as to whether the imposition of probation is
       appropriate in a certain case is entirely within the circuit court’s discretion.” State
       v. Duke, 200 W. Va. 356, 364, 489 S.E.2d 738, 746 (1997). See also W. Va. Code
       § 62-12-3 (granting court discretion to suspend sentence and release offender on
       probation); Duke, 200 W. Va. at 364, 489 S.E.2d at 746 (“W. Va. Code § 62-12-3
       specifies the discretionary nature of the circuit court’s authority to suspend either
       the imposition or execution of a sentence of incarceration and to place the
       defendant on a period of probation[.]”); State v. Miller, 172 W. Va. 718, 720, 310
S.E.2d 479, 481 (1983) (“[T]he matter of probation is within the sound discretion
       of the trial court.”).

Christopher H. v. Martin, 241 W. Va. 706, 710, 828 S.E.2d 94, 98 (2019). Here, we find that the
circuit court did not abuse its discretion in sentencing petitioner to incarceration as a result of his
felony convictions. As argued by the State below, petitioner has participated in criminal activity
for the last “four decades.” Indeed, prior to the instant convictions, petitioner was convicted of
five felony charges in three different states. Based on this extensive criminal history, the circuit
court did not abuse its discretion in deciding petitioner was not a candidate for alternative
sentencing.

       Likewise, we find no abuse of discretion in the circuit court’s imposition of consecutive
terms of incarceration. As petitioner acknowledges, “when a defendant has been convicted of two
separate crimes, before sentence is pronounced for either, the trial court may, in its discretion,
provide that the sentences run concurrently.” Syl. Pt. 7, State ex rel. Farmer v. McBride, 224 W.
Va. 469, 686 S.E.2d 609 (2009). Again, the circuit court considered multiple factors during
sentencing, including petitioner’s lengthy criminal history, and properly exercised its discretion
when ordering petitioner to serve the sentences for his felony convictions consecutively. Upon
review, we find no abuse of discretion in the circuit court’s final sentence.

       For the foregoing reasons, the circuit court’s November 26, 2018, sentencing order is
hereby affirmed.

                                                                                           Affirmed.

ISSUED: September 3, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
DISQUALIFIED:

Justice John A. Hutchison
                                                      3